On behalf of the Malawi delegation, I wish to 
congratulate Mr. Ganev on his election as President of the General Assembly at 
its forty-seventh session. We have no doubt that under his leadership and 
guidance, the session will be a success. We also congratulate his 
predecessor, Mr. Samir Shihabi, for a job well done. Mr. Shihabi presided 
over the forty-sixth session of the Assembly effectively, and we wish him well 
in the future. 
On behalf of the Malawi delegation, let me also take this opportunity to 
applaud our Secretary-General, Mr. Boutros Boutros-Ghali, for his steady 
stewardship of the Organization as it continues its work of maintaining 
international peace and security, as well as the promotion of social and 
economic development around the world. Mr. Boutros Boutros-Ghali has been in 
office for less than a year. Yet his laudable achievements in charting the 
Organization towards the United Nations perceived by its founders, a United 
Nations that plays a leading role in the maintenance of international peace 
and security, particularly in preventive diplomacy, peacemaking and 
peace-keeping, are very clear to us all. 

His determined efforts in focusing attention on poverty reduction and 
economic development in the third world have also been notable. We assure him 
of Malawi's complete support and wish him success. We also pay a tribute to 
all his staff for their dedication to duty, at times in circumstances of 
extreme personal danger. 

It is with great pleasure that we join all those who have spoken before 
us in welcoming to the United Nations the 13 new Members. We wish them well. 
The near universality that this new membership has brought us will definitely 
contribute to making the United Nations stronger. 
My delegation is pleased to note from the Secretary-General's report to 
the Assembly that the past 12 months have been characterized by general 
international peace and security. Certain areas and regions, however, remain 
zones of strife and conflict, posing a grave danger to the efforts of the 
United Nations in the maintenance of international peace and security and the 
promotion of respect for human rights and fundamental freedoms. 
In this regard, my delegation is equally concerned at what is happening 
in the Balkans, in particular the suffering and death of innocent civilians, 
especially young children, women and old people. The fighting and shedding of 
innocent blood must stop. Malawi supports the efforts of the United Nations 
and the European Community to provide humanitarian relief supplies to Sarajevo 
and other beleaguered parts of Bosnia and Herzegovina. We also support the 
determined efforts now in progress to establish a cease-fire and to arrive at 
a peaceful solution to the problems confronting all the parties to the 
conflict. Dialogue between the various parties is the answer and an essential 
condition to the achievement of peace and stability in that region. 
Regarding the Middle East, Malawi welcomes the landmark developments on 
the protracted and problematic issues relating to the Palestinian question. 
Malawi welcomes the United States/Russian-brokered peace initiatives. The 
Malawi delegation joins all those who have spoken before us on this issue in 
wishing the peace process success. 

The situation in Somalia is a source of concern to all peace-loving 
countries. My delegation is pleased to note, however, that through the 
determined efforts of the United Nations and in particular of the 
Secretary-General, the mayhem taking place in Somalia before our very eyes is 
at last being addressed by the international community. The deployment and 
the increase in the number of United Nations security guards from 500 to 3,500 
will help curb the serious security problems and make possible the airlift and 
distribution of desperately and urgently needed humanitarian supplies such as 
food, medicine and clothing. My delegation commends the United Nations and 
its lead agencies, the donor community at large and non-governmental 
organizations, such as the International Committee of the Red Cross, Medecins 
Sans Frontieres, Oxfam and others for their dedication and for their 
tremendous achievements in very difficult conditions. 
Somalia needs peace and reconciliation. In this respect, Malawi applauds 
and supports the combined efforts of the United Nations, the Organization of 
African Unity (OAU) and the Organization of the Islamic Conference in working 
tirelessly towards the achievement of peace and stability in that country. 
On behalf of the Malawi delegation, I take this opportunity to welcome 
the peace accord that was signed in Rome on 4 October 1992 between 
President Chissano and Mr. Afonso Dhlakama, the leader of RENAMO. It is 
common knowledge that Malawi has a direct interest in the establishment of 
peace and stability in Mozambique. Indeed, over the years Malawi has been 
involved in the search for peace in that country. The end of the 16-year 
civil war means the end of untold suffering for the people of Mozambique and a 
wonderful opportunity to focus their energies and resources on the 
reconstruction and development of their beautiful country. For Malawi, this 
 
also means that the Nacala and Beira corridors, our most cost-effective routes 
to the sea, will begin to function at full capacity. We therefore have every 
reason to rejoice at this welcome development. 
The international community is also aware that Malawi has through the 
years been host to more than 1 million refugees from Mozambique. It is our 
sincere hope and prayer that the cease-fire holds and peaceful conditions are 
established that will allow the refugees to return to their homes in honour 
and in dignity. Malawi considers the role of the international donor 
community and the United Nations, especially that of the Office of the United 
Nations High Commissioner for Refugees, to be extremely important in 
facilitating the return and resettlement of the refugees as well as the 
internally displaced people. Massive assistance will be required to enable 
Mozambique to forge ahead in its enormous task of reconstruction and 
development. 
My delegation wishes to reiterate the Malawi Government's readiness and 
commitment to assist, within its means and capabilities, in these arduous 
tasks. 
The situation in South Africa continues to be a source of concern to my 
Government. Malawi holds the view that there is no better alternative to 
dialogue for resolving the political problems in that country. That is why we 
welcomed the negotiations under the Convention for a Democratic South Africa 
(CODESA) process, and were therefore disappointed by the wanton cycle of 
violence that led to the suspension of CODESA. 
We believe that peace must be re-established for negotiations to take 
place. It is in this context that the Malawi Government welcomed the 
appointment of a Special United Nations Envoy on South Africa and fully 
supports Security Council resolution 772 (1992), which provides for the 

increase - from 30 to 50 in the number of observers to monitor and help curb 
the violence taking place in that country. Malawi also welcomes the 
initiative taken by the OAU, the European Community and the Commonwealth to 
cooperate with the United Nations in contributing additional observers. 
The Malawi Government has been encouraged to note that the people of 
South Africa themselves continue to believe in the effectiveness of 
negotiation as the path towards peace and security. We therefore welcome the 
agreement reached recently between the President of the African National 
Congress, Mr. Nelson Mandela, and the leader of the South African Government, 
President F.W. de Klerk, to resume constitutional negotiations. 
In welcoming the agreement between Mr. Mandela and President de Klerk, my 
President, Ngwazi Mr. H. Kamuzu Banda, expressed his hopes for a future South 
Africa as follows: 
"I do hope that [Mr. Mandela], together with President De Klerk and 
others, can bring real peace to the South African townships, and put an 
end to the human suffering there. We look forward to the time when a 
non-racial democratic South Africa will take its place among the nations 
of our region in particular and the world in general." 
Malawi joins all those who have spoken on the outcome of the United 
Nations Conference on Environment and Development (UNCED), held in 
Rio de Janeiro, Brazil, this past June. By all accounts, the Conference was a 
historic milestone. Malawi took part in the Conference and was one of the 
many countries that signed the Convention on biological diversity and the 
Convention on climate change. Although the two Conventions did not meet all 
the demands and expectations of the developing countries, it is Malawi's view 
that they generally present a major framework for progress towards the goal of 
protecting and preserving the environment. 
 
Malawi, as a developing country, looks forward with hope to the 
post-UNCED period. The implementation of the programmes which make up 
Agenda 21 is the key to the success of UNCED. We therefore welcome the 
impending establishment, during the course of this session of the General 
Assembly, of the commission on sustainable development to oversee the 
implementation of Agenda 21. We hope that within the framework of this 
institutional machinery, supported by the United Nations system as a whole, 
the new global partnership between North and South will make possible the 
transfer of technology and, even more critically, the financing of Agenda 21. 
Malawi appeals to the developed industrialized countries to honour their 
commitment to meet the target of 0.7 per cent of gross national product for 
official development assistance and to honour their pledges to increase their 
assistance in order to ensure the full implementation of Agenda 21. We also 
welcome the efforts by the World Bank, the United Nations Environment 
Programme and the United Nations Development Programme to restructure the 
Global Environmental Facility to make it transparent and flexible in order to 
achieve a wider coverage and scope in its operations, especially with regard 
to the financing of Agenda 21 programmes. 
The Malawi delegation would like to add its voice to the debate on the 
restructuring and reform of the United Nations system. The aims of the reform 
include eliminating the duplication of functions and rationalizing and 
revitalizing the Organization's operations. Malawi supports the initiatives 
which the Secretary-General is taking. Change is an on-going process and is 
necessary if the United Nations is to be able to respond effectively to the 
new challenges and opportunities that are so evident in this post-cold-war 

However, Malawi is of the view that these on-going changes should not 
lead to a deviation from the purposes and principles of the Charter. 
It is in this vein that the Malawi delegation welcomes the measures taken 
to restructure and revitalize the Economic and Social Council as well as the 
establishment of the Department of Humanitarian Affairs, which is already 
playing a major role in dealing with the drought emergency situation in Africa. 
Malawi, like the other countries in southern Africa, is experiencing the 
most serious drought in living memory. The drought situation has had a major 
debilitating effect on the country's development efforts. National food 
production has been severely affected. The country, which is normally 
self-sufficient in food, is now facing a shortfall in maize, the national 
staple, of more than 690,000 tonnes. There are also shortfalls in pulses, 
edible oils and salt. This serious situation has been compounded by the 
cross-border movements of persons looking for food or running away from civil 
strife. Even cash crops, which earn Malawi scarce foreign exchange and afford 
the local Malawians a source of income to live decently, have also been 
adversely affected by this drought. Disease and malnutrition are on the 
increase. All this is having severe adverse effects on the socio-economic 
development of our country. 
We have been encouraged by the many nations and international 
organizations that have come forward to assist Malawi, as they have done in 
respect of the other countries in our region. However, in spite of this 
generosity, the situation in Malawi remains critical. Major shortfalls in 
food, medicines and water supplies still exist. For example, over 50 per cent 
of our food aid needs have not yet been met. We are also experiencing serious 
problems in meeting costs for internal transportation, storage, fumigation. 

water supply, health and nutrition. We therefore renew our appeal for more 
urgent assistance to avert any further worsening of the situation. 
In recent months serious guestions have been raised about Malawi's human 
rights record. As a result, a number of our partners in development have 
withheld or reduced support for the country's development programmes. In its 
independence Constitution of 1964 Malawi recognized the sanctity of the 
personal liberties enshrined in the United Nations Declaration of Human 
Rights. Malawi continues to respect these personal liberties. 
Malawi has gone even further. It is party to a number of human-rights 
instruments, including the African Charter on Human and Peoples' Rights and 
the United Nations Convention on the Elimination of All Forms of 
Discrimination Against Women. Malawi became a party to these important 
instruments aware of its commitments as a member of the community of nations. 
In a key address to the nation on the eve of the celebration of Malawi's 
28 years of independence on 5 July 1992, our Life President, 
Ngwazi Dr. H. Kamuzu Banda, reaffirmed the emphasis placed by the donor 
community on human rights and good governance for development assistance. In 
keeping with this commitment, Malawi has recently embarked on a vigorous 
programme of action aimed at a transparent demonstration of its continued 
respect for human rights and fundamental freedoms, at the policy level and in 
practice. 
It is not possible, in the time available to me, to give a comprehensive 
review of the Malawi Government's programme of action. I can only give a few 
examples of the developments that have taken place so far. 
As I speak, all political detainees in Malawi have been unconditionally 
released. In addition, the Government of the Republic of Malawi has amended 

the Preservation of Public Security Act with a view to giving all those 
detained under the Act the opportunity to have recourse to the legal process 
through an open court or a tribunal. 
Secondly, the Malawi Government has invited the International Committee 
of the Red Cross (ICRC) to visit prisons and places of detention and to 
interview inmates about their conditions and treatment. The Government of the 
Republic of Malawi has agreed that it will be happy to work with the ICRC on 
its recommendations. In a separate but related exercise, the Government of 
Malawi has set aside funds to improve prisons as well as to speed up the 
handling of any backlog of untried cases. To improve prison conditions 
further, the Government is putting together a project proposal. We hope that 
this project will receive donor support. 
The Malawi Government has also recently amended the Forfeiture Act, which 
was enacted to curb the plunder of the economy by unscrupulous businessmen. 
However, in order to ensure that the practical application of the law is 
consistent with the spirit in which it was enacted. Parliament has recently 
passed an amendment with a view to allowing persons to be heard in their own 
defence in the High Court before they are declared to be subject to forfeiture. 
The Government of the Republic of Malawi has also initiated a dialogue 
with the press to promote the exercise of freedom of expression and freedom of 
the press. To improve the atmosphere further, last week our President 
appealed to all Malawians to engage in constructive discussion amongst 
themselves on issues of national importance. 
My delegation wishes to reaffirm Malawi's continuing commitment to the 
promotion of human rights and individual liberties and to assure our partners 

in development and all others that the Malawi Government remains ready to 
maintain a constructive dialogue with them on these questions. 
Finally, I should like to thank the United Nations system and all the 
friendly Governments and non-governmental organizations for assisting Malawi 
in all its endeavours towards raising the standard of living of its people.